PER CURIAM.
In this action brought pursuant to an open marine cargo insurance policy, there was competent, substantial evidence to support the judgment finding coverage and awarding damages to plaintiff. See Peninsular Fire Insurance Co. v. Wells, 438 So.2d 46, 53 (Fla. 1st DCA), rev. dismissed, 443 So.2d 980 (1983); Liberty Mutual Insurance Co. v. Flitman, 234 So.2d 390, 391 (Fla. 3d DCA 1970); see generally Hillcrea Export & Import Co. v. Universal Insurance Co., 110 F.Supp. 204, (S.D.N.Y.1953), aff'd, 212 F.2d 206 (2d Cir.), cert. denied, 348 U.S. 834, 75 S.Ct. 57, 99 L.Ed. 657 (1954) (question of whether or not loss is within terms of marine cargo insurance policy is one of fact). The judgment under review is therefore
AFFIRMED.